Citation Nr: 1243079	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a left knee disorder.


FINDINGS OF FACT

1.  Osgood-Schlatter disease of the left knee was noted upon entry into service and is shown to have increased in severity during service; the evidence does not clearly and unmistakably show that the Veteran's Osgood-Schlatter disease was not aggravated beyond the natural progress of the disease by service.

2.  Arthitis of the left knee is not shown to have manifested in service or within one year of separation from service, nor is it shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for left-sided Osgood-Schlatter disease of the left knee is warranted.  See 38 U.S.C.A. §§ 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2010).

2.  Arthritis of the left knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A letter dated in April 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter included information on how to establish entitlement to service connection.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  This case has been remanded by the Board twice.  In the October 2009 remand, the Board requested that the RO ask the Veteran to submit any treatment records pertaining to his left knee disability.  In compliance, the RO requested that the Veteran submit any treatment records in a January 2010 letter.  The Veteran did not send any treatment records to the RO or inform the RO of any addresses of any private records.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)  (2012).  In this case, the Board notes that the Veteran was afforded a VA examination for his claimed left knee disorder in May 2010.  A new opinion was provided in April 2011, and the Board requested a medical expert opinion in August 2012 and received the opinion in September 2012.

The Board finds that the September 2012 opinion is thorough and based on a full review of the record and, taken in combination with the results of his earlier physical examination and the subsequent opinion in April 2011, provides an adequate basis on which review the Veteran's claim for service connection for his knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board further concludes that in obtaining the May 2010 VA examination, April 2011 opinion as well as requesting that the Veteran submit records, the RO/AMC has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268   (1998).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran was not diagnosed with arthritis of the left knee with x-ray findings in service or within one year of service and, therefore, service connection for any of the foregoing may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Facts and Analysis

The Veteran claims that his current left knee disorder is due to his military service.  During the May 2005 VA examination, the Veteran was diagnosed with two disorders of his left knee, Osgood-Schlatter disease and degenerative arthritis of the left knee.  The Veteran claims that although he had a diagnosis of Osgood-Schlatter disease prior to service, it was manageable until he sustained additional injury when an oxygen bottle hit his knee.  

The Veteran's service treatment records show extensive treatment for left knee problems.  The Veteran's April 1969 induction examination notes a diagnosis of Osgood-Schlatter disease.  

In July 1969, a Physical Profile Serial Report notes a diagnosis of Osgood-Schlatter disease.  The profile waived running for one week.  

The Veteran's service treatment records also reflect that the Veteran was hospitalized from July 4, 1970 to August 3, 1970 at the USAF Medical Center after undergoing an excision of a loose fragment in the left patellar ligament.  The record notes a history of difficulty with his knees since the 8th grade.  Prior to the surgery, he had been working in Thailand for 6 months as a liquid oxygen specialist.  He denied any injury to his legs.  The Veteran had complained of pain in his knee and was transferred for evaluation.  Upon examination, extremities revealed prominence of both tibial tubercules.  There was tenderness to palpation of the tubercules, more so on the left.  X-rays showed the presence of an enlarged tibial tuberosity bilaterally and a loose fragment on the left.  The appearance was of old Osgood-Schlatter disease. 

The Veteran had surgery to remove the loose fragment deep to the patella ligament.  Post operatively, the wound healed uneventfully and sutures were removed.  He received physical therapy.  At the time of discharge from the clinic in August 1970, he was lifting 40 pounds without difficulty and was ambulating without pain.  The record further noted that for a short time he would require limitation involving bending and would not be able to kneel on his left knee without pain, but should be able to go to full duty without restriction.  

A November 1970 service treatment record notes complaints of left knee pain.  An x-ray done at that time showed bilateral febellae.  The soft tissue was unremarkable, but there was a slight fragmentation about the tibial tubercle compatible with Osgood-Schlatter disease on the right.  The left knee was unremarkable.  

A June 1971, x-ray report noted a small separate ossicle at the anterior tibial tuberosity which could possibly be due to old Osgood-Schlatter disease.  

In August 1971, the Veteran appears to have received treatment from a private physician.  The report notes that the Veteran complained of trouble with his left knee.  The physician found that he had an old Osgood-Schlatter disease which was operated on approximately a year earlier, but the Veteran was still having a lot of discomfort in his left knee.  The physician also noted that the Veteran had arthritis of his left knee and this was aggravated by activity.  He recommended staying off his feet as much as possible but that this probably could only be done by separating from service.

Following this appointment, an August 1971 Physical Profile Serial Report notes that the Veteran had residual left knee pain (patellae) following surgery in July 1970 for Osgood-Slaughter disease.  A desk job was recommended.  An April 1972 Physical Profile Serial Report notes that the Veteran had residual pain of his left knee following surgery in July 1970.  His separation examination conducted in March 1973 notes a swollen knee joint after playing basketball.  The examination report also notes that he had surgery on the left knee at Scott Air Force Base for calcium deposits.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a pre-existing diagnosis of Osgood-Schlatter disease was noted on examination for entrance into service in April 1969, the presumption of soundness at entrance into service does not apply.  

When a pre-existing disorder is noted upon entry into service, the veteran cannot bring a traditional claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case,  38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in severity in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If so, the presumption of aggravation under 38 U.S.C.A. § 1153 arises, and the burden shifts to the government to show a lack of aggravation by clear and unmistakable evidence establishing that the increase was temporary or due to the natural progress of the condition.

The Board acknowledges that the Veteran underwent extensive treatment for his Osgood-Schlatter's disease during service.  In light of his in-service complaints and the subsequent treatment provided, the Board concludes that the evidence does show an increase in severity so as to warrant a presumption of aggravation.  Consequently, the Board must consider whether the evidence clearly and unmistakably shows that such increase was either temporary or not beyond the natural progress of the disease.

As noted, the Veteran was provided a VA examination in May 2010 and addendum opinion was provided in April 2011.  After reviewing the Veteran's service treatment records and examining the Veteran, he concluded that the knee disorder was not permanently aggravated during service.  He explained that the service treatment records noted that the Veteran had been having difficulties with his knees since the 8th grade.  Physical examination at the time of his hospital admission showed prominence of both tibial tubercles with tenderness to palpation of the tubercles more so on the left.  X-rays showed the presence of an enlarged tibial tuberosity bilaterally.  There was a loose fragment noted on the left.  The loose fragment was removed and the Veteran did well postoperatively.  The examiner explained that the Veteran has had another kind of knee problem since leaving the service.  He has had arthroscopic debridement of the left knee in 1986, 1990 and 1998.  These surgeries involve the "inside of the knee joint" and are totally unrelated to the surgical procedure performed on the left tibial tubercle which involved the "outside" of the knee joint.  The examiner noted that although the Veteran's left knee became symptomatic during service, the problem was corrected by the surgery performed by the Air Force physicians.  In summary, the examiner opined that the Veteran's preexisting Osgood-Schlatter disease did not increase in severity during service, and his current knee disability is otherwise unrelated to service.  

A physician with a specialty in orthopedic surgery also provided an opinion in September 2012.  He first noted that it was unlikely that the Veteran had arthritis prior to service.  He explained that Osgood-Schlatter disease is not strongly associated with knee arthritis.  Furthermore, there was no documentation of the Veteran's symptoms, physical examination, or radiographic findings suggesting the diagnosis of knee arthritis prior to service.  

The physician further found that the medical records provided to him did not support the claim that the Veteran's knee problems were service-connected.  He explained that the diagnosis of arthritis during service did not include any basis for that diagnosis and the diagnosis of arthritis is not consistent with the rest of the medical records.  In addition, the Veteran's surgery during service would not contribute to the development of arthritis, nor should it contribute to additional knee problems afterwards, although incomplete resolution of knee pain due to Osgood-Schlatter disease is possible.  

With respect to the matter of whether Osgood-Schlatter disease was aggravated by service, the Board is troubled by the opinion provided by the examiner who saw the Veteran in May 2012 because the examiner appeared to base his finding on the belief that the Veteran's in-service problems were completely resolved by surgery, and the Board is concerned that this fails to address statements made by the Veteran in August 1971.  Furthermore, the September 2012 opinion primarily addresses the issue of whether the Veteran had a diagnosis of arthritis in service, or if the current arthritis is related to service.  Given these opinions, and the complaints of the Veteran in service following surgery, the Board finds that the record does not clearly and unmistakably show that the Veteran's Osgood-Schlatter disease of the left knee was not permanently aggravated during service.  Therefore, the Board further finds that service connection for Osgood-Schlatter disease of the left knee is warranted.

Nevertheless, the Board further concludes that the preponderance of the evidence is clearly against finding that the Veteran's current arthritis of the left knee is related to service.  As noted, the May 2010 VA examiner explained that the Veteran's most significant post-service knee problems are distinct from those experienced in service.  The examiner observed that the Veteran has had arthroscopic debridement of the left knee in 1986, 1990 and 1998.  These surgeries involve the "inside of the knee joint" and are totally unrelated to the surgical procedure performed on the left tibial tubercle which involved the "outside" of the knee joint.  The examiner noted that although the Veteran's left knee became symptomatic during service, the problem was corrected by the surgery performed by the Air Force physicians.  

In this regard, the Board has considered that the Veteran's service treatment records also include a diagnosis of arthritis of the left knee in an August 1971 private physician's report.  In this regard, the Board requested a medical expert opinion as to this issue.  A physician with a specialty in orthopedic surgery provided an opinion in September 2012.  He first noted that it was unlikely that the Veteran had arthritis prior to service.  He explained that Osgood-Schlatter disease is not strongly associated with knee arthritis.  Furthermore, there was no documentation of the Veteran's symptoms, physical examination, or radiographic findings suggesting the diagnosis of knee arthritis prior to service.  

The physician further found that the medical records provided to him did not support the claim that the Veteran's knee problems were service-connected.  He explained that the diagnosis of arthritis during service did not include any basis for that diagnosis and the diagnosis of arthritis is not consistent with the rest of the medical records.  In addition, the Veteran's surgery during service would not contribute to the development of arthritis, nor should it contribute to additional knee problems afterwards.  The Board acknowledges that the examiner stated that the documentation of the Veteran's current knee disorder is incomplete.  The physician also noted that the lack of detail regarding the injury during service, treatment after discharge from the military and current knee condition leaves room for a mild degree of uncertainty.  As explained earlier, the Veteran has had several opportunities to provide additional treatment records for his left knee disability, but has failed to do so.  Moreover, the physician was able to provide an opinion with only a mild degree of uncertainty due to lack of treatment records.  For this reason, the Board finds the medical expert opinion to be highly probative, particularly in conjunction with the earlier VA opinion.

The Board has considered the Veteran's own assertions that his current knee disabilities are related to service, including his report of continuous symptoms since service.  In this regard, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Nevertheless, the Board notes that the issue of a possible relationship between the degenerative joint disease now present in his knee and his in-service symptoms and treatment for Osgood-Schlatter disease is a complex medical question that goes far beyond the knowledge of a lay person.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  In this circumstance, the Board gives more credence and weight to the May 2010 examination report and April 2011 addendum, which it has already noted to be high probative value, as well as the most recent September 2012 VA opinion.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In summary, the Board concludes that service connection for Osgood-Schlatter disease of the left knee is warranted on the basis of aggravation.  However, the Board also concludes that the preponderance of the evidence is against finding that the Veteran's current arthritis of the left knee is related to service.  To this extent, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for Osgood-Schlatter disease of the left knee is granted.

Entitlement to service connection for arthritis of the left knee is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


